Citation Nr: 0603470	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for bilateral pes 
cavus.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
February 1952 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May and October 2001 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In the May 2001 rating decision, the RO 
denied the veteran's claim for a TDIU, but granted his claim 
for service connection for PTSD.  The RO assigned an initial 
50 percent rating for PTSD.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In the October 2001 rating decision, the RO denied the 
veteran's claims for hearing loss, tinnitus, a bilateral knee 
disability, and bilateral pes cavus.  In December 2001, he 
filed a notice of disagreement (NOD), however, a statement of 
the case (SOC) has not yet been issued.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Prior to certifying the case to the Board, in a March 2002 
rating decision, the RO granted the veteran's claims for 
service connection for hearing loss and tinnitus.  He has not 
filed an NOD in response to contest either the ratings and/or 
effective dates assigned.  So that decision is considered a 
full grant of the benefits requested.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  Accordingly, those 
claims are no longer before the Board.  The remaining claims 
on appeal concern the evaluation assigned to his PTSD, 
entitlement to a TDIU, and service connection for a bilateral 
knee disability and bilateral pes cavus.  

In August 2003, the Board remanded the issues relating to the 
initial evaluation of the veteran's PTSD and entitlement to a 
TDIU for additional development and consideration of the 
evidence.  In June 2005, the Appeals Management Center (AMC), 
which developed the evidence in lieu of the RO, issued a 
supplemental statement of the case (SSOC) for those issues, 
and returned the case to the Board for further appellate 
review.

Unfortunately, however, because still further development of 
the evidence is needed before the Board can make a decision 
regarding the veteran's entitlement to a TDIU, and to service 
connection for a bilateral knee disability and bilateral pes 
cavus, these issues are again being remanded to the RO via 
the AMC in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  The Board, however, 
will address the initial evaluation of his PTSD.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by increased 
irritability, anxiety, difficulty sleeping, nightmares, 
intrusive thoughts, episodes of depression, increased startle 
response, and hypervigilance, which have caused moderate 
occupational and social impairment due to reduced reliability 
and productivity.

2.  The veteran's PTSD does not, however, cause deficiencies 
in most areas - he was able to obtain and maintain 
substantially gainful employment until he retired at the age 
of 70 and has reported that he maintains good relationships 
with his wife of 49 years, his 5 children, and grandchildren; 
he does not have suicidal ideation, obsessional rituals that 
interfere with routine activities, speech problems, near-
continuous panic or depression affecting his ability to 
function independently, spatial disorientation, neglect of 
personal appearance and hygiene, or other symptoms indicative 
serious occupational and social impairment.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The question of whether the veteran is entitled to a higher 
initial rating for PTSD is a "downstream issue," or, in 
other words, an issue arising from his original claim for 
service connection.  VA's General Counsel has indicated that 
as long as the requisite VCAA notice was provided for the 
original claim, another VCAA notice is not required for a 
downstream issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this case, however, he was not provided with the requisite 
notice prior to the adjudication of the original claim in May 
2001.  So VA was required to provide him with VCAA notice 
pertaining to the particular downstream issue.  Id.

In January 2004, the veteran was provided with a letter 
notifying him of the information needed to support a claim 
for service connection for PTSD, which had already been 
granted.  This VCAA letter was inadequate because it did not 
pertain to the downstream issue (i.e. a higher initial 
evaluation for PTSD).  Fortunately, he was provided with 
another VCAA letter in July 2004 that did pertain to this 
specific issue.  This letter provided him with notice of the 
evidence necessary to support his claim that was not on 
record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The July 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to his claim.  Thus, the content of 
this letter provided satisfactory VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and 
Pelegrini II.

The veteran was provided with a content-complying VCAA notice 
letter in July 2004 - after the RO's initial adjudication of 
his claim in May 2001.  So obviously this did not comply with 
the requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the July 2004 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the June 
2005 SSOC, wherein the AMC readjudicated his claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
SOC, and any prior SSOCs.  Furthermore, he did not respond to 
the notice and has not otherwise indicated he has any 
additional relevant evidence to submit or that needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In this case, it has been determined that the veteran's 
service medical records (SMRs) and personnel records are 
unavailable due to a fire in 1973 at the National Personnel 
Records Center (NPRC) in St. Louis, a military records 
repository.  When a veteran's SMRs are unavailable, the VA's 
duty to assist, the duty to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But in this 
instance, the evaluation of his initial rating for PTSD 
pertains to the severity of the disability since the 
effective date of his award, which is August 18, 2000.  So 
the fact that his service records are unavailable will not 
prejudice this claim.

In developing the veteran's claim, VA examinations were 
scheduled in October 2000, and December 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA treatment records 
were also requested from the Boston Vet Center, and in 
response, a letter dated in November 2000 was submitted from 
a VA social worker (J.E.L.).  In addition, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The pertinent criteria are:  

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The report of the October 2000 VA examination indicates the 
veteran complained of irritability, anxiety, difficulty 
sleeping, difficulty getting along with others, episodes of 
depression, increased startle response, and hyper-vigilance.  
He had had no prior psychiatric treatment.  He was married, 
had five children, and a number of grandchildren.  He 
reported that he got along well with his family.  The 
examiner noted, "[n]ow that [the veteran] is 70, of course 
he does not work full time as he used to as a foreman for a 
plastering company, but he still works for them and he 
reports that he gets irritable especially if the owner puts 
pressure on him to fulfill the details of a contract that he 
had nothing to do with formulating."  On mental status 
evaluation, he had difficulty talking about his time in the 
service.  He was not suicidal or depressed.  Orientation and 
intellectual functioning were intact.  Insight and judgement 
were good.  He was diagnosed with PTSD with a Global 
Assessment of Functioning (GAF) score of 60.  

The November 2000 letter from a VA social worker indicates 
the veteran had attended three evaluation sessions.  He 
reported that discussing events of combat were distressing 
and caused a significant increase in his symptoms.  In 
addition to the symptoms described in the report of the 
October 2000 VA examination, he also complained of a need to 
avoid thoughts of Korea.  He also said he was experiencing 
more distressing intrusive thoughts and nightmares of combat.  
He had no social attachments except for his family, and his 
irritability had a significant effect on his family life.  
The social worker stated that the veteran had major 
impairment in several areas of his life, including work, 
social relations, family, and mood.

The report of the December 2004 VA examination indicates the 
veteran described similar ongoing PTSD symptoms, which he 
said he experienced nearly every day.    He expressed anger 
over his service records being lost in the fire at the NPRC.  
He was being treated with several antidepressants.  He said 
that he had retired 4 or 5 years ago.  He attempted to return 
to work, but would get drenching sweats during or 
anticipating his job interviews.  He said he was afraid that 
he would become very argumentative or kill someone while at 
work.  Again, he reported that his marital and family 
relationships were fairly good - he had been married to his 
wife for 49 years.  

On mental status examination, the veteran's thought process 
and communication were normal.  There was no evidence of 
psychosis.  His eye contact and engagement were normal.  
There was no evidence of suicidal or homicidal thinking.  His 
hygiene and grooming were normal.  He was fully oriented.  
His day-to-day memory was intact, although there seemed to be 
gaps in his memories relating to Korea.  There was no 
evidence of obsessive or ritualistic behavior; speech was 
normal; he was not experiencing panic attacks; mood was 
mildly depressive; impulse control appeared mildly impaired.  
With regard to his GAF score, the examiner stated:

GAF is approximately 45.  I based this on the 
severity of the symptoms, the difficulty he has 
establishing and maintaining friendships outside 
of the family and his total inability to return to 
work, although his work skills are still 
excellent.  I believe he is capable of managing 
his own financial affairs.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV).  According to DSM-IV, a GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60, in comparison, is indicative of only moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The veteran's GAF score in October 2000 was 60 - indicative 
of moderate symptoms most equivalent to a 50 percent rating.  
However, in December 2004, the VA examiner reported a lower 
GAF score of 45 - indicative of more serious symptoms.  When 
evaluating a mental disability, however, VA must consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  VA must assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  So while the veteran's GAF scores are an important 
factor to consider in evaluating the severity of his PTSD, 
they are not the sole determinative factor.  

In this case, the Board does not find that the veteran's PTSD 
warrants a higher 70 percent rating.  While it appears that 
he has some level of work and social impairment due primarily 
to increased irritability - the Board observes that he was 
able to obtain and maintain substantially gainful employment 
up until he retired at the age of 70.  Furthermore, although 
he reports that he has no friends, he maintains a good 
relationship with his wife of 49 years, his 5 children, and 
grandchildren.  On objective mental examination, he did not 
have suicidal ideation, obsessional rituals, speech problems, 
near continuous panic or depression, spatial disorientation, 
hygiene problems, or memory problems - symptoms which are 
typically indicative of serious impairment warranting a 
higher 70 percent rating.  And while he has had apparent 
periods of unprovoked irritability and poor impulse control, 
he has reported no violent episodes.   Overall, his PTSD 
symptoms result in moderate social and occupational 
impairment and do not warrant a higher 70 percent rating.  
And since this has been true since the effective date of his 
award, a "staged" rating is not warranted.  See Fenderson, 
12 Vet. App. at 125-26.


ORDER

The claim for an initial rating higher than 50 percent is 
denied.


REMAND

As mentioned, the veteran was provided with VCAA notices in 
January and July 2004.  Both letters noted that the AMC was 
working on his appeal for entitlement to a TDIU, but did not 
notify him of the evidence not on record that was needed to 
substantiate a claim for a TDIU.  Instead, the January 2004 
letter addressed the evidence necessary to establish a claim 
for service connection for PTSD, and the July 2004 letter 
addressed the evidence necessary to establish an increased 
rating for PTSD.  So a remand is required to ensure he is 
provided with the requisite VCAA notice for a TDIU.

In addition, an attempt should be made to contact the 
veteran's most recent employer that is listed on his claim 
for a TDIU (see VA Form 21-8940 received in November 2000).  
His employer should be asked to confirm the dates of his 
employment and the reasons for its termination.  

As for the veteran's claims for service connection for a 
bilateral knee disability and bilateral pes cavus, as 
mentioned, he expressed his disagreement with the RO's 
October 2001 rating decision in an NOD filed in December 
2001.  The RO, however, has not provided him an SOC in 
response to this NOD.  And in this type of situation, the 
Board must remand these claims to the RO, rather than merely 
referring them there.  See Manlincon, 12 Vet. App. at 238; 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, these issues are remanded to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a VCAA notice 
addressing his claim for a TDIU.  The 
notice must (1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a TDIU; (2) inform him about 
the information and evidence that VA will 
seek to provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) request or tell him 
to provide any evidence in his possession 
that pertains to the claim for a TDIU.  

2.  Send a Request for Employment 
Information in Connection with a Claim 
for Disability Benefits (VA Form 21-4192) 
to the veteran's most recent employer 
listed on his November 2000 application 
for a TDIU.  Ask that the employer fill 
out the form and return it to VA.  

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained.  If it is not granted 
to his satisfaction, prepare an SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.  

5.  Also send the veteran an SOC 
concerning the issues of service 
connection for a bilateral knee 
disability and bilateral pes cavus.  He 
and his representative must be advised 
that a timely substantive appeal, such as 
a VA Form 9 or equivalent statement, must 
still be submitted in response to the SOC 
to "perfect" an appeal to the Board 
concerning these additional claims.  They 
also must be advised of the time period 
in which to perfect an appeal.  And if, 
and only if, a timely appeal is perfected 
as to these claims should the case be 
returned to the Board on these issues.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


